Order of filiation reversed and a new trial granted, without costs of this appeal to any party. Memorandum: The determination of the Wayne County Children’s Court is against the weight of the evidence. Furthermore, there is nothing in the record to show the basis of the allowance of a lump sum award in this case. All concur, except Williams, P. J., who dissents and votes to reverse and dismiss the petition. (Appeal from order of Wayne County Children’s Court adjudging defendant to be the father of a *874child horn out of wedlock and ordering 'certain payments; also, cross appeal by complainant from that part of order which requires lump sum payment instead of weekly payments.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.